


110 HR 6949 IH: To amend the Animal Welfare Act to provide further

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6949
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Farr (for
			 himself, Mr. Gerlach,
			 Mrs. Capps,
			 Mr. Everett,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Nadler,
			 Mr. Lipinski,
			 Mr. Kennedy,
			 Mr. Moore of Kansas,
			 Mr. Frank of Massachusetts,
			 Mr. Gallegly,
			 Mr. McCotter,
			 Mr. Kirk, Ms. Schakowsky, Mrs.
			 Biggert, Mr. Moran of
			 Virginia, Mr. McGovern,
			 and Ms. McCollum of Minnesota)
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Animal Welfare Act to provide further
		  protection for puppies.
	
	
		1.Short titleThis Act may be cited as the Puppy
			 Uniform Protection and Safety Act.
		2.Regulation of
			 high-volume sellers of puppies
			(a)Retail pet store
			 definedSection 2 of the Animal Welfare Act (7 U.S.C. 2132) is
			 amended by adding at the end the following new subsection:
				
					(p)The term
				retail pet store means a person that—
						(1)sells an animal
				directly to the public for use as a pet; and
						(2)does not breed or
				raise more than 50 dogs for use as pets during any one-year
				period.
						.
			(b)LicensesSection
			 3 of the Animal Welfare Act (7 U.S.C. 2133) is amended in the second
			 proviso—
				(1)by
			 striking retail pet store or other person who and inserting
			 retail pet store, or other person who (1) does not breed or raise more
			 than 50 dogs for use as pets during any one-year period, and (2);
			 and
				(2)by striking
			 research facility and inserting research
			 facility,.
				(c)Humane
			 standardsSection 13 of the Animal Welfare Act (7 U.S.C. 2143) is
			 amended—
				(1)by redesignating
			 subsection (g) and (h) as subsections (h) and (i), respectively;
				(2)by redesignating
			 the second subsection (f) as subsection (g); and
				(3)by adding at the
			 end the following new subsection:
					
						(j)(1)Subject to paragraph
				(2), a dealer shall provide each dog held by such dealer that is of the age of
				12 weeks or older with a minimum of two exercise periods during each day for a
				total of not less than one hour of exercise during such day. Such exercise
				shall include removing the dog from the dog’s primary enclosure and allowing
				the dog to walk for the entire exercise period, but shall not include use of a
				treadmill, catmill, jenny mill, slat mill, or similar device, unless prescribed
				by a doctor of veterinary medicine.
							(2)Paragraph (1) shall not apply to a
				dog certified by a doctor of veterinary medicine, on a form designated by and
				submitted to the Secretary, as being medically precluded from
				exercise.
							.
				3.Effect on State
			 lawThe amendments made by
			 this Act shall not be construed to preempt any law or regulation of a State or
			 a political subdivision of a State containing requirements that are greater
			 than the requirements of the amendments made by this Act.
		
